UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                        19-CR-131 (PAE)
                         -v-
                                                                           ORDER
 JUSTIN RIVERA,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received an ex parte letter from counsel for defendant Justin Rivera,

stating that counsel seeks, and indeed is required, to withdraw from representing Mr. Rivera on

account of recent conduct by Mr. Rivera. For avoidance of doubt, the Court will not adjourn Mr.

Rivera’s trial, which is scheduled to commence on June 2 and with respect to which Mr. Rivera

has recently received highly sensitive 3500 material from the Government. All deadlines in this

case remain in place, as does the weekly teleconference in this case scheduled for Wednesday,

May 12, 2021, at 9 am.

       The Court will, however, urgently schedule an in-person conference to address the

matters addressed in the defense letter, which the Court will seek to schedule as early as

Wednesday, May 12, or Thursday, May 13. Defense counsel, Mr. Rivera, and Government

counsel will be required to attend the conference, although the Court anticipates that portions of

the conference will require ex parte discussions with the Court and defense only. The Court’s

deputy will notify counsel as soon as a date has been set for this conference.
      SO ORDERED.

                                     
                                __________________________________
                                      PAUL A. ENGELMAYER
                                      United States District Judge
Dated: May 10, 2021
       New York, New York




                            2
